Title: To George Washington from Charles Thomson, 4 November 1782
From: Thomson, Charles
To: Washington, George


                  
                     (Circular)
                     
                     Sir
                     Secretary’s Office Monday. November 4th 1782
                  
                  I have the honor to inform you that this day pursuant to the articles of Confederation the United States in Congress Assembled proceeded to the choice of a President and have elected for the ensuing year His Excellency Elias Boudinot.  I have the honor to be Sir, Your most obt hum: Servt
                  
                     Chas Thomson
                     
                  
               